Title: V. Memoranda by James Madison, [January 1791]
From: Madison, James
To: 



[Jan. 1791]



G. Britain from
At war
At peace



May
1689
to
Sepr.
1697
=
 8y.
4m.
to
May
1702
=
 4y.
8m.



May
1702
to
Aug.
1712
=
10.
3.
to
Decr.
1718
=
 6.
4



Decr.
1718
to
June
1721
=
 2.
6
to
Mar.
1727
=
 5.
8



Mar.
1727
to
May
1727
=
 0.
2
to
Octr.
1739
=
12.
4



Octr.
1739
to
May
1748
=
 8.
7
to
June
1755
=
 7.
0



June
1755
to
Novr.
1762
=
 7.
5
to
June
1778
=
15.
7



June
1778
to
Mar.
1783
=
 4.
9
to
May
1789
=
 6.
2




3. lost in broken months



42. War

58. peace





{
During 

   
   altho’ these estimates are from an Underwriter it may be well to consult Mr. T[ench] C[oxe] or others, on them.

 war Insurance between
U.S. & G.B. may be rated
from
12 to 20 per Ct.


do.
U.S. & W. Inds.
from
12 to 20 do.


During peace
U.S. & G.B.
about
 2 ½ do.



U.S. & W. Inds.
abt.
 2 ½ do.


During war insurance of freight beyond that of peace from 30 to 50 per Ct.


The annual value of exports from U.S. in British Bottoms =
 Dollars



Freight of do. from do. in do. to Europe =
do.



do. of do. from do. in do. to W. Inds. =
do.


Annual value of Imports in Brit: Bottoms [see Champion p. 51]
do.


[See Report of Impost & the 10 per Ct. discount in favr. of Amer.Botts.]


From these data result the expence of Insurance & freight taxed by Brit: Wars on the trade or rather agriculture of U.S. during their present dependence on British Bottoms.

From the same may be inferred the loss which war with Spain would have cost the U.S. During the prospect of it insurance in Some instances rose to near double the peace rate.
To the wars of the above period, France was with little exception a party. So was Holland, excluding the war preceding the last. So in fact were the maritime nations in Genl.
Perhaps it may be easier to make the calculation for all our trade in Foreign Bottoms, than for that in British alone: or expedient to super-add the former to the latter calculation.


   
   Champion p. 140.


